DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/15/2021 was filed after the mailing date of the Notice of Allowance on 12/17/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1, 2, 4-6, and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 1; Tanaka et al. U.S. PGPUB No. 2013/0009058, Lewellen et al. U.S. PGPUB No. 2007/0228286, and Berney U.S. PGPUB No. 2013/0193342 each disclose electron microscopes including laser beam systems for irradiating respective photocathodes for generating electron beams. Tanaka includes a phase modulator 8 which polarizes the laser beam from laser 2 prior to irradiating cathode 16. However, none of these systems includes an optical modulator including a phase shift area, on a part of a substrate through which the excitation light can be transmitted, to make a focus of the transmitted excitation light taken on the photocathode in a form of annular band.
Yamamoto et al. U.S. PGPUB No. 2008/0291952 discloses an optical modulator including a phase shift area, on a part of a substrate through which the excitation light can be transmitted (“a modulator formed over the semiconductor substrate and continuously arranged with the semiconductor laser, wherein the semiconductor laser includes a first region having a diffraction grating with a phase shift, a second region arranged between the first region and the modulator, and in which the diffraction grating is not formed” [Abstract]). However, Yamamoto does not relate to electron microscopy, and does not include a photocathode, and therefore cannot disclose that the optical modulator makes a focus of the transmitted excitation light taken on a photocathode in a form of annular band.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, an electron microscope comprising an optical modulation means which is disposed in an optical path of excitation light, wherein the optical modulation means includes a phase shift area, on a part of a substrate through which the excitation light can be transmitted, to make a focus of the transmitted excitation light taken on a photocathode with negative electron affinity in a form of an annular band.

Regarding independent claim 4; Tanaka et al. U.S. PGPUB No. 2013/0009058, Lewellen et al. U.S. PGPUB No. 2007/0228286, and Berney U.S. PGPUB No. 2013/0193342 each disclose electron microscopes including laser beam systems for irradiating respective photocathodes for generating electron beams. Tanaka includes a phase modulator 8 which polarizes the laser beam from laser 2 prior to irradiating cathode 16. However, none of these systems includes an optical modulator having the claimed wavefront protection mode and wavefront disturbance mode.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, an electron microscope comprising an optical modulation means which is disposed in an optical path of excitation light, wherein the optical modulation means has a wavefront protection mode in which electrons emitted from a photocathode by the excitation light are used in a high-resolution observation mode at an electron optics system; and - 26 - a mode to disturb the wavefront in which the electrodes emitted from the photocathode by the excitation light are used in an electrification control mode at the electron optics system, wherein a switch-over means between the high-resolution observation mode and the electrification control mode is the means by which the wavefront protection mode is switched over to the mode to disturb the wavefront.

Regarding independent claim 5; Tanaka et al. U.S. PGPUB No. 2013/0009058, Lewellen et al. U.S. PGPUB No. 2007/0228286, and Berney U.S. PGPUB No. 2013/0193342 each disclose electron microscopes including laser beam systems for irradiating respective photocathodes for generating electron beams. Tanaka includes a phase modulator 8 which polarizes the laser beam from laser 2 prior to irradiating cathode 16. However, none of these systems includes a means to form a forked excitation light pattern and to form holographic diffracting gratings to separate vortex electron waves with orbital angular momentum for use from the electrons emitted from the photocathode by the excitation light with the forked pattern.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, an electron microscope comprising an optical modulation means which is disposed in an optical path of excitation light, wherein the optical modulation means includes a means to form a forked excitation light pattern and to form holographic diffracting gratings to separate vortex electron waves with orbital angular momentum for use from the electrons emitted from a photocathode by the excitation light with the forked pattern.

Regarding independent claim 6; claim 7 includes substantially similar limitations to those of claim 4 and is allowable at least for the reasons articulated with respect to claim 4.

Regarding dependent claims 2 and 8-10; these claims are allowable at least for their dependence upon independent claims 1, 4, 5, and 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489.  The examiner can normally be reached on M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON L MCCORMACK/Examiner, Art Unit 2881